No. 04-99-00815-CR
 
 Robert Russell WILLIAMS,
          Appellant
 
                     v.
 
 The STATE of Texas,
           Appellee
 
 From the 175th Judicial District
Court, Bexar County, Texas
 Trial Court No. 1999CR3095
        Honorable Mary Román,
Judge Presiding
 
Opinion by: Phil Hardberger, Chief
Justice
 
Sitting:  Phil
Hardberger, Chief Justice
Paul W.
Green, Justice
Karen Angelini, Justice
 
Delivered and Filed: December 6,
2000
 
AFFIRMED
 




Robert Russell Williams (AWilliams@) pled guilty to the offense of unauthorized
use of a vehicle and was sentenced in accordance with the terms of his plea
bargain agreement.  Williams= court-appointed attorney filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), in which he
concludes that the appeal has no merit. 
Counsel provided Williams with a copy of the brief and informed him of
his right to review the record and file his own brief.  See Nichols v. State, 954 S.W.2d 83,
85-86 (Tex. App.CSan Antonio 1997, no pet.); Bruns v. State,
924 S.W.2d 176, 177 n.1 (Tex. App.CSan Antonio 1996, no pet.). 
We have
reviewed the record and counsel=s brief.  We agree that the appeal
is frivolous and without merit.  The
judgment of the trial court is affirmed. 
Appellate counsel=s motion to withdraw is granted. 
Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at
177 n.1.
 
PHIL HARDBERGER, 
CHIEF JUSTICE
 
DO NOT PUBLISH